Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 28, 2017

The Court of Appeals hereby passes the following order:

A17A1874. CARLOS S. MADDOX v. RAZOR CAPITAL, LLC AS ASSIGNEE
    OF GUARANTY BANK d/b/a BEST BANK.

      This case originated as a collection action in Magistrate Court. Following an
adverse ruling, defendant Carlos S. Maddox appealed to Superior Court. The Superior
Court awarded $845.46 in damages and $129.00 in court costs to the plaintiff, and
Maddox appealed. We lack jurisdiction for two reasons.
      First, OCGA § 5-6-35 (a) (6) requires the filing of an application for
discretionary appeal “in all actions for damages in which the judgment is $10,000.00
or less.” Jennings v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998). Second, OCGA
§ 5-6-35 (a) (1) requires an application for discretionary appeal from an order of the
superior court disposing of a de novo appeal from a magistrate court decision. See
English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175) (1995). Because
Maddox failed to follow the requisite appellate procedure, we lack jurisdiction over
this direct appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/28/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.